TYSON, Judge.
On November 6, 1990, Jim Henry Ball filed a pro se brief with this court following his conviction for possession of cocaine in violation of § 13A-12-212(a)(l), Code of Alabama 1975. He was sentenced to 18 years in prison as a habitual felony offender. Some eleven issues are asserted in appellant’s brief, including his contention that he was denied effective assistance of counsel at the trial court level.
The State has asked this court that further proceedings with reference to this appeal be stayed pending a remand of this cause to the circuit court for a hearing to determine whether the appellant’s decision to proceed pro se was competently and intelligently made. In light of this, and the appellant’s contention that he was denied effective assistance of counsel, we remand this cause to the Jefferson County Circuit Court and direct that court to hold an evi-dentiary hearing on these issues and to appoint new counsel to represent the appellant for the purpose of this hearing. The circuit court is further directed to prepare written findings of fact as to the issues presented. Due return of the circuit court’s findings, with a transcript of the evidentiary hearing, shall be made to this court within 60 days.
The submission of this cause is hereby set aside, and further submission withheld, pending the filing of a return by the circuit court as herein directed.
MOTION GRANTED. SUBMISSION SET ASIDE; CAUSE REMANDED TO CIRCUIT COURT FOR EVIDENTIARY HEARING AND WRITTEN FINDINGS OF FACT; DUE RETURN TO BE FILED IN COURT OF CRIMINAL APPEALS.
All the Judges concur.